DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kain (US PGPUB 2007/0119266) in view of Yoshida et al (US PGPUB 2017/0370694).
Regarding claim 1, Figure 2A of Kain discloses a displacement measuring transducer for sensing a displacement of a physical component, the displacement measuring transducer comprising: at least one electrical component structure that produces an electromagnetic field in response to an applied radio frequency signal, wherein the electromagnetic field extends from the at least one electrical component structure significantly beyond a range of a conventional electrical component structure of similar design topology for the same or similar displacement measuring purpose a monitoring circuit for monitoring an output signal affected by the electromagnetic field and detecting an operation of the at least one electrical component structure according to a change in an output signal, the detected operation indicating the displacement of the physical component; wherein the physical component is positioned relative to the at least one electronic component structure such that the physical component perturbs the electromagnetic field without physically contacting the at least one electronic component structure [Figure 2A; Figure 3; paragraphs 27-33].
Kain does not explicitly disclose wherein the electromagnetic field extends from the at least one electrical component structure significantly beyond a range of a conventional electrical component structure of similar design topology for the same or similar displacement measuring purpose.
Figure 1 of Yoshida discloses a strength of an electromagnetic field extending from a sensor is controlled by the components of the sensor [paragraph 42; paragraphs 51 and 52].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included components that extend the electromagnetic field from the sensor as taught by Yoshida in the invention of Kain as a matter of simple design-choice, as implied by Yoshida.

Regarding claim 2, the combination of Kain and Yoshida, as applied to claim 1, discloses wherein the at least one electrical component structure comprises: a substrate; a single or plurality of spiral inductors formed on one or both sides of the substrate [Figure 1 Kain].

Regarding claim 5, the combination of Kain and Yoshida, as applied to claim 1, discloses an oscillator for causing the at least one electrical component structure to produce the electromagnetic filed; a frequency adjustment circuit; and a microcontroller for adjusting a frequency of the oscillator using the frequency adjustment circuit [Figure 1 Yoshida].

Regarding claim 6, the combination of Kain and Yoshida, as applied to claim 5, does not explicitly disclose wherein the frequency adjustment circuit comprises: a plurality of different electrical components in series with a plurality of switches, wherein the microcontroller varies an opening and a closing of the plurality of switches to vary the frequency of the oscillator, and wherein the plurality of different electrical components comprise resistors, capacitors, inductors, active and passive semiconductor devices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 5, by using the above circuit structure as a matter of simple design-choice, since it was well-known in the art to use a combination of switches and passive electrical components to construct a frequency adjustment circuit. 

Regarding claim 7, the combination of Kain and Yoshida, as applied to claim 1, does not explicitly disclose wherein the at least one electrical component structure comprises: a plurality of electromagnetic field responsive components stacked up using a predefined separation between the plurality of electromagnetic field responsive components, wherein the plurality of electromagnetic field responsive components are electrically connected either in series or parallel to each other, and wherein the plurality of electromagnetic field responsive components are arranged so that currents or voltages remain in phase between the plurality of electromagnetic field responsive components, 180 degrees out of phase, or some intermediate determined phasing in order to affect a desired electromagnetic field response.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 1, by using the above electrical component structure as a matter of simple design-choice, since it was well-known in the art to use structures for electrical components that match the requirements of the above claim.

Regarding claim 8, the combination of Kain and Yoshida, as applied to claim 1, does not explicitly disclose wherein the at least one electromagnetic field responsive component is selected from the group including planar structures that include spiral inductors, meander inductors, planar transformers, interdigitated capacitors, quasi-TEM transmission line structures including microstrip, coplanar waveguide, and non-planar structures that include waveguides, dielectric waveguides and resonators, and planar structures that conformally coat 3D structures.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 1, by using the above components as a matter of simple design-choice, since it was well-known in the art to use components that match the requirements of the above claim.

Regarding claim 9, the combination of Kain and Yoshida, as applied to claim 1, discloses an oscillator for causing the at least one electrical component structure to produce an electromagnetic sensing field; a frequency adjustment circuit; and a microcontroller for adjusting a frequency of the oscillator using the frequency adjustment circuit, wherein the displacement measuring transducer: measures the displacement of the physical object at a plurality of different frequencies by adjusting the frequency of the oscillator; and rejects any displacement measurements not within a predetermined range of each other [Figure 1 Yoshida].

Regarding claim 10, Figure 2A of Kain discloses a modular sensing system for measuring displacement of a physical object, the modular sensing system comprising: an oscillator for producing an electromagnetic field; an electromagnetic field responsive component; and a microcontroller for sampling an output of the electromagnetic field responsive component [Figures 2A and 3].
Kain does not explicitly disclose a frequency adjustment circuit for controlling a frequency of the electromagnetic field; wherein at least one end of the physical object is immovably located a fixed distance from the electromagnetic field responsive component.
Figure 1 of Yoshida discloses a frequency adjustment circuit for controlling a frequency of the electromagnetic field; wherein at least one end of the physical object is located a distance from the electromagnetic field responsive component [Figure 1; Figure 7].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kain by using a physical object located an immovable fixed distance from the component as a matter of simple design-choice, as implied by Yoshida, since it was well-known in the art how to make an adjustable device fixed and immovable. 

Regarding claim 11, the combination of Kain and Yoshida, as applied to claim 10, discloses wherein the physical object is metal, semiconductor, or insulator [Figure 2A Kain].

Regarding claim 12, the combination of Kain and Yoshida, as applied to claim 10, discloses wherein the sensing device is selected from the group of physical parameter sensors and transducers, but not limited to, load cells, pressure sensors, pressure switches, accelerometers, proximity sensors, proximity switches, weighing sensors, linear displacement sensors, angular displacement sensors, linear encoders, velocity meters, viscosity meters, flow meters, temperature sensors, conductivity sensors, chemical sensors, extensometers, force sensors, seismometers, geotechnical sensors, and multi-discipline sensors [Figure 2A Kain].

Regarding claim 13, Figure 2A of Kain discloses a method for accurately measuring displacement of a physical object using a displacement measurement transducer in the presence of an electromagnetic jamming signal, the method comprising: producing an electromagnetic sensing field; measuring a displacement of the physical object at a plurality of different frequencies; and outputting a final displacement measurement of the physical object [Figures 2A and 3].
Kain does not explicitly disclose producing an electromagnetic sensing field using an oscillator; adjusting a frequency of the oscillator using a microcontroller; measuring a displacement of the physical object at a plurality of different frequencies by adjusting the frequency of the oscillator; rejecting any displacement measurements not within a predetermined range of each other as being affected by the electromagnetic jamming signal.
Figure 1 of Yoshida discloses producing an electromagnetic sensing field using an oscillator; adjusting a frequency of the oscillator using a microcontroller; rejecting any displacement measurements not within a predetermined range of each other as being affected by the electromagnetic jamming signal [Figure 1]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kain by using the techniques of Yoshida for the purpose of adjusting and operating the circuit.

Regarding claim 14, the combination of Kain and Yoshida, as applied to claim 13, does not explicitly disclose wherein the adjusting the frequency of the oscillator comprises: opening and a closing a plurality of switches to vary the frequency of the oscillator, wherein the plurality of switches are in series with a plurality of different electrical components.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 13, by using the above circuit structure as a matter of simple design-choice, since it was well-known in the art to use a combination of switches and passive electrical components to construct a frequency adjustment circuit.

Regarding claim 15, the combination of Kain and Yoshida, as applied to claim 13, does not explicitly disclose wherein the adjusting the frequency of the oscillator comprises, wherein the electrical components sensing range and/or sensing sensitivity is at least 2 times the sensing range and/or sensitivity of a similarly designed conventional electrical component of the same topology.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 13, by using the above values as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 16, the combination of Kain and Yoshida, as applied to claim 1, discloses wherein the electrical components sensing range and/or sensing sensitivity is at least 2 times the sensing range and/or sensitivity of a similarly designed conventional electrical component of the same topology [see rejection of claim 1].

Regarding claim 17, the combination of Kain and Yoshida, as applied to claim 1, does not explicitly disclose wherein a thickness to a sensing face surface area ratio of the at least one electrical component structure is less than or equal to 0.1
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 1, by suing the above values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Regarding claim 18, the combination of Kain and Yoshida, as applied to claim 1, does not explicitly disclose wherein a linewidth to linespacing ratio of the at least one electrical component structure is less than or equal to 0.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 1, by suing the above values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Regarding claim 19, the combination of Kain and Yoshida, as applied to claim 1, does not explicitly disclose wherein > 50% of electrical current in the at least one electrical component is located towards a periphery of the structure of the at least one electrical component structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Kain and Yoshida, as applied to claim 1, by suing the above values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842